Case 8:18-cv-02838-SCB-JSS Document 20 Filed 06/06/19 Page 1 of 13 PageID 100




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
____________________________________
ELIZABETH CARDONA and                :
JERARD BROWN,                        :
                        Plaintiffs,  :
                                     :
            v.                       :    CASE NO.: 18-cv-02838-SCB-JSS
                                     :
VIVINT SOLAR, INC.,                  :
VIVINT SOLAR DEVELOPER, LLC, and :
SOLAR MOSAIC, INC.,                  :
                        Defendants. :

        MOTION TO COMPEL COMPLETE RESPONSES TO PLAINTIFFS’
    INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
             DIRECTED TO DEFENDANT SOLAR MOSAIC, INC.

       Plaintiffs, Elizabeth Cardona and Jerard Brown, by and through counsel of record, move

to compel Defendants Solar Mosaic, Inc. (“Mosaic”) under Federal Rules of Civil Procedure 26

and 37 to provide complete responses and documents responsive to Plaintiffs’ Interrogatories and

Requests for Production of Documents, and state as follows:

                                          BACKGROUND

       This is a consumer protection case against a solar energy provider (Vivint) and its captive

finance company (Mosaic) who—without notice or permission—accessed the consumer reports of

Plaintiffs Elizabeth Cardona and Jerard Brown under false pretenses, without any permissible

purpose or authorization. Obtaining a consumer credit report under false pretenses is a felony

under federal law. 15 U.S.C. § 1681q. Plaintiffs allege that Defendants sent door-to-door salesmen

to their home for the purpose of soliciting sales, and that their salesmen—unilaterally and without

permission or authorization—pulled their consumer credit reports.

       Plaintiffs further averred that “[d]iscovery in this case will show that all three Defendants,

as a pattern and practice, regularly obtain consumer reports on consumers without a permissible



                                                 1
Case 8:18-cv-02838-SCB-JSS Document 20 Filed 06/06/19 Page 2 of 13 PageID 101




purpose and/or under false pretenses.” (Compl. ¶ 32). Indeed, many consumers across the United

States have filed lawsuits and made complaints against Vivint for the same privacy violation based

on the intrusion into a the consumer’s credit history, as well as other fraudulent sales tactics that

result in consumers entering into agreements for solar panels that produce energy that the

consumer is also required to purchase, often under the pretext that the solar panel transaction would

be free or save the consumer money. These lawsuits include, but are not limited to:

           •   State of New Mexico, ex rel. v. Vivint Solar Developer, D-202-CV-2018-01936

               (N.M. 2nd Dist.) (alleging “high pressure and illegal door-to-door sales; making

               false, misleading and fraudulent statements; willfully omitting material facts,” etc.,

               leading consumers into entering 20-year leases for solar panels);

           •   Christine & Timothy Droney v. Vivint Solar, Civil Action No. 18-cv-00849 (D.N.J.

               RBK-KMW) (impermissibly pulling credit report without authorization or

               consent);

           •   Douglas Littlejohn v. Vivint Solar, Inc., Civil Action No. 16-cv-09446 (D.N.J.

               NLH-JS) (impermissibly pulling credit report without authorization or consent);

           •   Vasu Pulipati v. Vivint Solar, Inc., Case No. RG18891702, (Ca. Super. Ct.,

               Alameda Cty.) (impermissibly pulling credit report without authorization or

               consent); and,

           •   Rasmussen v. Vivint Solar, Inc., Case No. 18-004129-CI (Sixth Judicial District of

               Florida, Pinellas County).

       The instant case is currently in discovery.       On January 25, 2019, Plaintiffs served

Interrogatories and Requests for Production of Documents on Mosaic.




                                                 2
Case 8:18-cv-02838-SCB-JSS Document 20 Filed 06/06/19 Page 3 of 13 PageID 102




         Mosaic served its Response to these discovery requests on March 1, 2019, which largely

objected to each and every request. To those requests that Mosaic did respond, Mosaic refused to

produce relevant documents or provide fulsome interrogatory answers. Mosaic also improperly

withheld documents as “confidential” even though the parties have entered into a confidentiality

agreement.



                                       MOTION TO COMPEL

         On May 16, 2019, Plaintiffs served Mosaic with a letter outlining the many areas deficiency

discovery. (Exhibit “A,” Discovery Deficiency Letter to Mosaic). The documents requested

include basic documents such as:

             •   subscriber agreements with consumer reporting agencies;

             •   Mosaic’s customer operations manual, training manual, and other documents

                 bearing on Mosaic’s policies, practices, and procedures relating to its compliance

                 with the FCRA;

             •   job descriptions and personnel files of the employees involved; and,

             •   similar consumer complaints (involving forgery, creating false accounts, obtaining

                 consumer reports without consent, and providing false information to a consumer).

(Id.).

         Mosaic has refused to provide these documents, arguing relevance, proportionality,

confidentiality concerns, and more. Its objections are unsupported by both the Federal Rules of

Civil Procedure and decisional law.        Accordingly, Plaintiffs filed this Motion to Compel,

requesting this Court overrule Defendant’s objections and order Defendant to provide the relevant

discovery to Plaintiffs before June 30, 2019.



                                                  3
Case 8:18-cv-02838-SCB-JSS Document 20 Filed 06/06/19 Page 4 of 13 PageID 103




          CHART OF PLAINTIFFS’ REQUESTS FOR PRODUCTION OF DOCUMENTS
                        AND VIVINT’S RESPONSES AT ISSUE


 NO.               REQUEST                                  RESPONSE
                                              In addition to its general objections,
 15.   Your subscriber or user agreements
                                              Defendant objects to this Request on the
       with each of the consumer reporting
                                              grounds that it seeks documents that are
       agencies.
                                              not proportional to the needs of this case.
                                              Specifically, Plaintiffs have alleged
                                              violations of the FCRA, and the
                                              documents sought by this Request have no
                                              bearing on whether Defendant violated the
                                              statute in these isolated instances.
                                              Defendant also objects to this Request as
                                              the documents sought have no probative
                                              value to Plaintiffs’ claims. Defendant
                                              further objects to the extent that the
                                              information sought in this Request was the
                                              subject of a motion to compel in another
                                              lawsuit brought by Plaintiffs’ counsel
                                              against co-defendant Vivint Solar
                                              Developer, LLC, Littlejohn v. Vivint Solar
                                              (Case No. 16-9446), on which United
                                              States Magistrate Judge Joel Schneider for
                                              the United States District Court for the
                                              District of New Jersey ruled that Plaintiff
                                              was not entitled to the documents sought.
 17.   Your Customer Operations Manual.       In addition to its general objections,
                                              Defendant objects to this Request on the
                                              grounds that it is overly broad, unduly
                                              vague by referring to an undefined
                                              capitalized term, and not proportional to
                                              the needs of this case. Defendant further
                                              objects to this Request to the extent it has
                                              been propounded for purposes of
                                              harassment in seeking a document of no
                                              probative value that contains Defendant’s
                                              confidential       and/or       proprietary
                                              information, and other commercially
                                              sensitive information. Defendant further
                                              objects to this Request to the extent it
                                              seeks documents that are protected by the
                                              work product privilege.


                                          4
Case 8:18-cv-02838-SCB-JSS Document 20 Filed 06/06/19 Page 5 of 13 PageID 104




 18.   Your Training Manual.                     In addition to its general objections,
                                                 Defendant objects to this Request on the
                                                 grounds that it is overly broad, unduly
                                                 vague by referring to an undefined
                                                 capitalized term, and not proportional to
                                                 the needs of this case. Defendant further
                                                 objects to this Request to the extent it
                                                 seeks documents that are protected by the
                                                 work product privilege. Defendant further
                                                 objects to this Request to the extent it has
                                                 been propounded for purposes of
                                                 harassment in seeking a document of no
                                                 probative value that contains Defendant’s
                                                 confidential         and/or      proprietary
                                                 information, and other commercially
                                                 sensitive information. See. e.g., Miller v.
                                                 Trans Union, LLC, No. 06 C 2883, 2007
                                                 U.S. Dist. LEXIS 59730 at *8-9 (N.D. Ill.
                                                 Aug. 14, 2017) (denying plaintiff’s motion
                                                 to compel defendant to produce its entire
                                                 training manual because only those
                                                 portions of its training manual that refer to
                                                 the FCRA and defendant’s policies and
                                                 procedures with respect to obtaining
                                                 consumer reports are relevant to plaintiff’s
                                                 FCRA claim).
         Any and all policy and procedure
 19.                                             In addition to its general objections,
         manual or other documents which         Defendant objects to this Request on the
         address your policies, practices,       grounds that it is overly broad, unduly
         and/or procedures bearing on your       vague by referring to an undefined
         obtaining consumer reports only for a   capitalized term, and not proportional to
         “permissible purpose” as listed in 15   the needs of this case. Defendant further
         U.S.C. §1681b of the FCRA.              objects to this Request to the extent it has
                                                 been propounded for purposes of
                                                 harassment in seeking a document of no
                                                 probative value that contains Defendant’s
                                                 confidential       and/or       proprietary
                                                 information, and other commercially
                                                 sensitive information. Defendant further
                                                 objects to this Request to the extent it
                                                 seeks documents that are protected by the
                                                 work product privilege.
 20.     Any manuals, memoranda, bulletins       In addition to its general objections,
         or other documents instructing your     Defendant objects to this Request on the
         Employees, agents, or representatives   grounds that it is overly broad, unduly


                                             5
Case 8:18-cv-02838-SCB-JSS Document 20 Filed 06/06/19 Page 6 of 13 PageID 105




         as to the requirements of 15 U.S.C. §    vague by referring to an undefined
         1681 b of the FCRA.                      capitalized term, and not proportional to
                                                  the needs of this case. Defendant further
                                                  objects to this Request to the extent it has
                                                  been propounded for purposes of
                                                  harassment in seeking a document of no
                                                  probative value that contains Defendant’s
                                                  confidential       and/or       proprietary
                                                  information, and other commercially
                                                  sensitive information. Defendant further
                                                  objects to this Request to the extent it
                                                  seeks documents that are protected by the
                                                  work product privilege.
 21.     The job description of any agents,       In addition to its general objections,
         representatives or employee(s) of you    Defendant objects to this Request on the
         who had contact with either Plaintiff.   grounds that it is overly broad, unduly
                                                  burdensome, and does not describe the
                                                  documents sought with reasonable
                                                  particularity. Defendant also objects to this
                                                  Request as it seeks documents that are not
                                                  proportional to the needs of this case.
                                                  Defendant objects to this Request to the
                                                  extent it seeks confidential and proprietary
                                                  business information. Defendants object to
                                                  this Request as improper because it does
                                                  not seek documents.
 23.     The personnel files for each             In addition to its general objections,
         employee, agent or representative of     Defendant objects to this Request on the
         you who had contact with either          grounds that it is overly broad, calls for a
         Plaintiff, including any disciplinary    legal determination as to Defendant’s
         records or records of Complaints.        “agents” or “representatives,” and is not
                                                  proportional to the needs of this case.
                                                  Defendant further objects to this Request
                                                  to the extent it has been propounded for
                                                  purposes of harassment in seeking
                                                  documents of no probative value to this
                                                  case     that     contains    Defendant’s
                                                  confidential       and/or       proprietary
                                                  information, other commercially sensitive
                                                  information, and private employee
                                                  information.
 29.     Any complaints that involved             In addition to its general objections,
         allegations that you engaged in          Defendant objects to this Request on the
         forgery.                                 grounds that it is overly broad, temporally
                                                  and geographically unlimited, unduly


                                              6
Case 8:18-cv-02838-SCB-JSS Document 20 Filed 06/06/19 Page 7 of 13 PageID 106




                                             burdensome, and does not describe the
                                             documents sought with reasonable
                                             particularity. Defendant also objects to the
                                             terms “complaints,” “you” and “forgery”
                                             as vague, ambiguous, and seeking a legal
                                             conclusion. Defendant further objects to
                                             this Request because it seeks documents
                                             that are not proportional to the needs of
                                             this case. Specifically, Plaintiffs have
                                             alleged violations of the FCRA, and the
                                             documents sought by this Request have no
                                             bearing on whether Defendant violated the
                                             statute in these isolated instances. Further,
                                             Plaintiffs have not alleged that Defendant
                                             forged any documents and their request for
                                             same is nothing more than a fishing
                                             expedition. Defendants further object to
                                             this Request because it is being
                                             propounded for the improper purpose of
                                             soliciting potential clients for Plaintiffs’
                                             counsel and/or their law firms.
 30.   Any      complaints that   involved   In addition to its general objections,
       allegations that you created false    Defendants object to this Request on the
       account(s).                           grounds that it is overly broad, temporally
                                             and geographically unlimited, unduly
                                             burdensome, and does not describe the
                                             documents sought with reasonable
                                             particularity. Defendant also objects to the
                                             terms “complaints,” “you” and “false
                                             account(s)” as vague, ambiguous, and
                                             seeking a legal conclusion. Defendant
                                             further object to this Request because it
                                             seeks documents that are not proportional
                                             to the needs of this case. Specifically,
                                             Plaintiffs have alleged violations of the
                                             FCRA, and the documents sought by this
                                             Request have no bearing on whether
                                             Defendant violated the statute in these
                                             isolated instances. Further, Plaintiffs have
                                             not alleged that Defendant created false
                                             accounts and their request for same is
                                             nothing more than a fishing expedition.
                                             Defendants further object to this Request
                                             because it is being propounded for the
                                             improper purpose of soliciting potential



                                         7
Case 8:18-cv-02838-SCB-JSS Document 20 Filed 06/06/19 Page 8 of 13 PageID 107




                                               clients for Plaintiffs’ counsel and/or their
                                               law firms.
 31.     Any complaint that involved           In addition to its general objections,
         allegations that you obtained a       Defendants object to this Request on the
         consumer report without consent.      grounds that it is overly broad, temporally
                                               and geographically unlimited, unduly
                                               burdensome, and does not describe the
                                               documents sought with reasonable
                                               particularity. Defendant also object to the
                                               terms “complaint,” “you” and “without
                                               consent” as vague, ambiguous, and
                                               seeking a legal conclusion. Defendant
                                               further objects to this Request because it
                                               seeks documents that are not proportional
                                               to the needs of this case. Specifically,
                                               Plaintiffs have alleged violations of the
                                               FCRA, and the documents sought by this
                                               Request have no bearing on whether
                                               Defendant violated the statute in these
                                               isolated instances. Defendants further
                                               object to this Request because it is being
                                               propounded for the improper purpose of
                                               soliciting potential clients for Plaintiffs’
                                               counsel and/or their law firms.
 32.     Any complaints that involved          In addition to its general objections,
         allegations that you provided false   Defendant objects to this Request on the
         information to a consumer.            grounds that it is overly broad, temporally
                                               and geographically unlimited, unduly
                                               burdensome, and does not describe the
                                               documents sought with reasonable
                                               particularity. Defendant also objects to the
                                               terms “complaint” “you” and “false
                                               information” as vague, ambiguous, and
                                               seeking a legal conclusion. Defendant
                                               further objects to this Request because it
                                               seeks documents that are not proportional
                                               to the needs of this case. Specifically,
                                               Plaintiffs have alleged violations of the
                                               FCRA, and the documents sought by this
                                               Request have no bearing on whether
                                               Defendants violated the statute in these
                                               isolated instances. Defendants further
                                               object to this Request because it is being
                                               propounded for the improper purpose of




                                           8
Case 8:18-cv-02838-SCB-JSS Document 20 Filed 06/06/19 Page 9 of 13 PageID 108




                                                        soliciting potential clients for Plaintiffs’
                                                        counsel and/or their law firms.


Chart of Plaintiffs’ Interrogatories and Mosaic’s Responses at Issue

 14.        Identify all complaints from 2015 to        In addition to its general objections,
            the present relating to you or your         Defendant objects to this Interrogatory on
            agent(s) or employee(s): engaging in        the grounds that it is overbroad, unduly
            forgery; creating false accounts;           burdensome, and seeks information that is
            accessing      customers’        and/or     not proportional to the needs of this case.
            prospective customers’ Consumer             Specifically, Plaintiffs have alleged
            Report without consent; and/or              violations of the FCRA, and the
            providing false information in order        information sought by this Interrogatory
            to access a consumer report. For each       has no bearing on whether Defendant
            complaint identified, include the date      violated the statute in these isolated
            of the Complaint, whether said              instances. Defendant further objects on
            Complaint was in writing, the nature        the ground that Plaintiffs have not alleged
            of the Complaint and the disposition        that Defendant engaged in forgery or
            of the complaint. In addition, Identify     created a false accounting and, therefore
            and describe the location and content       complaints reflecting those allegations
            of any documents related to said            have no bearing on this case. Defendant
            Complaints.                                 further objects to this Interrogatory
                                                        because it is being propounded for the
                                                        improper purpose of scouting potential
                                                        clients for Plaintiffs’ counsel and/or their
                                                        law firms.




         MEMORANDUM OF LAW – WHY THE MOTION TO COMPEL SHOULD BE GRANTED

         This Court is well aware of the broad scope of discovery “regarding any nonprivileged

matter that is relevant to any party’s claim or defense and proportional to the needs of the case[.]”

See FED. R. CIV. P. 26(b)(1). “The party objecting to the discovery request has the burden to

explain, with specificity, why the request is unduly burdensome, vague, or overly broad.”)

(emphasis supplied). Siddiq v. Saudi Arabian Airlines Corp., 2011 WL 6936485, at *3 (M.D. Fla.

2011).




                                                  9
Case 8:18-cv-02838-SCB-JSS Document 20 Filed 06/06/19 Page 10 of 13 PageID 109




        Where a party objects on the basis of confidentiality, such objection is improper if that

 party fails to establish—with admissible evidence—that the information sought is confidential and

 its disclosure would be harmful. I.S.E.L., Inc. v. American Synthol, Inc., No. 3:08-cv-870-J-

 25TEM, 2009 WL 3367237, *2 (M.D. Fla. Oct. 15, 2009) (stating “under Rule 26(c)(G) of the

 Federal Rules of Civil Procedure, there is no absolute privilege that immunizes trade secrets and

 similar confidential information from discovery”). Here, Defendant failed to substantiate its

 purported confidentiality objections with affidavits or other evidence. See Fed. R. Civ. P. 34(b)(2).

 Further, the parties have entered into a confidentiality agreement, so to the extent Mosaic objects

 that the discovery sought will reveal confidential information, this objection serves no purpose.

        Further, the information sought is plainly relevant and proportional to the needs of the case.

 A number of the document requests met with objection sought uncontroversial information, such

 as:

            •   job descriptions and personnel files of the employees involved; and,

            •   policies and procedures regarding the propriety of accessing a consumer report.

        Plaintiffs can discern no valid basis for Mosaic to withhold these relevant, focused set of

 documents. Mosaic’s form objections are unpersuasive, and lack the specificity required to prove

 that the production of such documents would somehow work an undue burden. See Siddiq, 2011

 WL 6936485, at *3.

         Plaintiffs are also entitled to the subscriber agreements between Mosaic and the consumer

 reporting agencies Trans Union, LLC, Experian, and Equifax. These agreements will likely reflect

 Mosaic’s knowledge of their legal obligations under the Fair Credit Reporting Act. Mosaic’s

 knowledge of the law is relevant to whether it “willfully” violated the law. Collins v. Experian

 Info. Sols., Inc., 775 F.3d 1330, 1336 (11th Cir. 2015) (“A violation is ‘willful’ for the purposes




                                                  10
Case 8:18-cv-02838-SCB-JSS Document 20 Filed 06/06/19 Page 11 of 13 PageID 110




 of the FCRA if the defendant violates the terms of the Act with knowledge or reckless disregard

 for the law.”). Further, the agreements may shed light on Mosaic’s duties when notifying the

 consumer reporting agency of an impermissible pull. Similar information is routinely produced.

 See, e.g., Zahran v. Trans Union Corp., No. 01 C 1700, 2002 WL 31010822, at *4 (N.D. Ill. Sept.

 9, 2002) (denying Trans Union’s motion for a protective order to prevent disclosure of its

 subscriber agreements, stating that they did not qualify as “trade secrets” or “other confidential

 information”); Gamby v. First Nat’l Bank Of Omaha, No. 06-11020, 2009 WL 963116, at *2 (E.D.

 Mich. Apr. 8, 2009).

        Plaintiffs also seek complaints involving forgery, creating false accounts, obtaining

 consumer reports without consent, and providing false information to a consumer. These requests

 contemplate any and all communications (emails, etc.) Mosaic sent to Vivint alerting Vivint that

 its sales agents were accused of this conduct. Consumer complaints have been ordered to be

 produced in other cases. See Order dated Mar. 6, 2019 in Pulipati v. Vivint Solar, Inc., No.

 RG18891702 (Alameda Cty., CA) (Ex. “B” hereto); Letter Order dated Jan. 25, 2019 allowing the

 discovery of complaints from six states, Ex. “C” hereto.

        As demonstrated by the many consumer complaints identified previously, there is

 substantial evidence in the public record that Vivint’s fraudulent conduct in the sales of solar

 panels is part of a larger pattern and practice of privacy invasions (through impermissible credit

 pulls) and fraudulent conduct including forgery of names on 20-year leases for solar panels. Solar

 Mosaic’s participation in and knowledge of Vivint’s fraud and the fraud by Vivint’s salespersons

 is entirely relevant. As such, the complaints sought regarding other instances of fraud, forgery,

 impermissible credit pulls, etc. are plainly relevant to show that Mosaic was on notice of such

 misconduct but nonetheless proceeded recklessly with respect to the rights of consumers.




                                                11
Case 8:18-cv-02838-SCB-JSS Document 20 Filed 06/06/19 Page 12 of 13 PageID 111




                                   LOCAL RULE 3.01(G) CERTIFICATE

        The undersigned states that counsel for the Plaintiffs (Mr. Milz and Mr. Rothburd) met and

 conferred by phone with opposing counsel (Ms. Perkins and Mr. Cummings) prior to sending the

 May 16, 2019 discovery deficiency letter, allowed a number of days after the May 22, 2019 for a

 response (which did not come), and then Mr. Milz and Ms. Perkins discussed the dispute again by

 phone June 5, 2019 prior to the filing of this motion. Despite these good faith efforts to resolve

 the matters in this motion, we were unable to reach an agreement.

        WHEREFORE, Plaintiffs pray this Honorable Court grant this Motion to Compel to

 require Defendant Vivint Solar, Inc. and Vivint Solar Developer, LLC to produce the relevant

 discovery before June 30, 2019, and grant any such other and further relief as this Court deems

 just and proper.

                                                     Respectfully submitted,

                                                     /s/ Andrew M. Milz
                                                     ANDREW M. MILZ
                                                     Admitted pro hac vice

                                                     FLITTER MILZ, P.C.
                                                     450 N. Narberth Avenue, Suite 101
                                                     Narberth, PA 19072
                                                     (610) 822-0782 (ph)
                                                     (610) 667-0552 (fax)
                                                     amilz@consumerslaw.com


                                                     CRAIG E. ROTHBURD
                                                     FBN: 0049182
                                                     320 W. Kennedy Blvd., #700
                                                     Tampa, Florida 33606
                                                     (813) 251-8800 (ph)
                                                     (813) 251-5042 (fax)
                                                     crothburd@e-rlaw.com
                                                     mropp@e-rlaw.com




                                                12
Case 8:18-cv-02838-SCB-JSS Document 20 Filed 06/06/19 Page 13 of 13 PageID 112




                                 CERTIFICATE OF SERVICE

        I certify that on June 6, 2019, the foregoing was filed with the Clerk of the Court using the

 CM/ECF system, which will send a notice of electronic filing to counsel of record.




                                                      /s/ Andrew M. Milz
                                                      CARY L. FLITTER
                                                      ANDREW M. MILZ
                                                      JODY THOMAS LÓPEZ-JACOBS

                                                      FLITTER MILZ, P.C.
                                                      450 N. Narberth Avenue, Suite 101
                                                      Narberth, PA 19072
                                                      (610) 822-0782


                                                      ATTORNEYS FOR PLAINTIFF




                                                 13
